Citation Nr: 1146616	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for alcoholism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.  

A hearing was held on June 6, 2009, in Phoenix, Arizona, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  The Veteran was also afforded a hearing before a Decision Review Officer (DRO) in March 2007.  The transcript of the hearing is also associated with the claims file.  

In February 2010, the Board remanded the issues of entitlement to service connection for PTSD, service connection for alcoholism, and service connection for a low back disability for further development and adjudication.  In a February 2011 rating decision, the RO granted service connection for degenerative disc disease, lumbar spine.  This was a complete grant of the benefit sought on appeal and, therefore, the issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As noted above, the Board remanded the issues of entitlement to service connection for PTSD and service connection for alcoholism in February 2010.  The remand requested that the issue of service connection for PTSD be developed and that the issues on appeal be readjudicated.  The record shows that the Veteran was sent a notification letter with respect to his claim for service connection for PTSD, provided a VA examination, and the issues were readjudicated by a Supplemental Statement of the Case.  Thus, the Board finds that the remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board recognizes the Veteran's representative's argument that the RO/AMC did not adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  However, the Board denied the issue of entitlement to service connection for an acquired psychiatric disorder and, therefore, the Veteran's representative's argument has no merit in the case at hand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most persuasive evidence of record shows that the Veteran does not have a diagnosis of PTSD in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

3.  The Veteran is not shown to have an alcoholism disability; his previously diagnosed alcoholism resolved and has been in full remission since 2003.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for alcoholism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 3.303, 3.304 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the appellant with notice in December 2005, with respect to his claim for service connection for alcoholism and the Veteran was provided with a notification letter in March 2010 with respect to his claim for service connection for PTSD.  The Board recognizes that the Veteran did not receive the March 2010 notice letter prior to the rating decision on appeal.  However, the Veteran's claim was readjudicated in the May 2011 Supplemental Statement of the Case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the Veteran will result in proceeding with the issuance of a final decision.

The requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claims for service connection.  The letters stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.

In addition, the RO notified the Veteran in the notice letters about the information and evidence that VA will seek to provide.  The letters indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The letters notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letters also requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letters informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

Finally, the letters notified the Veteran regarding the assignment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, all the notification requirements have been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, private treatment records, and VA treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  The record reveals that the Veteran was afforded a VA examination in March 2011 with respect to his claims for service connection.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as the examiner reviewed the claims file, considered the Veteran's statements, and provided a medical opinion with supporting rationale.  The Board acknowledges the Veteran's representative's statement regarding the adequacy of the VA examination with respect to the provided medical opinions.  However, there is nothing to indicate that the examination was inadequate.  The VA examiner performed a psychiatric examination of the Veteran and noted that there were no symptoms of PTSD present.  Specifically, the examiner explained that the Veteran did not have PTSD because the Veteran did not have any stressor which meets the criteria and no symptoms.  The Veteran also did not have any trauma to report when asked to describe his traumatic experience during military service.  In addition, the examiner opined that the Veteran no longer meets the criteria for alcohol abuse/dependence as the Veteran has been sober since 2003.  The Board notes that the examiner did not provide a full rationale as to whether his alcohol dependence was caused by his service-connected disabilities.  However, as the Veteran does not currently suffer from alcohol abuse, a remand for an additional medical opinion is not required.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.'  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The regulations with respect to service connection for PTSD have been revised during the pendency of the Veteran's appeal.  If a stressor claimed by a Veteran is related to the Veteran's 'fear of hostile military or terrorist activity' and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  'For purposes of this section, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.' 75 Fed. Reg. at 39,852.  The revised regulations are not applicable to the Veteran's claim because the Veteran has not identified any in-service stressor and the most persuasive and competent evidence shows that the Veteran is not diagnosed with PTSD.  

PTSD

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.

In reviewing the VA treatment records, the Board observes that there are multiple assessments of PTSD.  However, the VA treatment records do not show any medical testing or discussion of an in-service stressor to arrive at the diagnosis of PTSD.  In contrast, the Veteran was afforded a VA psychiatric examination in March 2011.  The VA examiner reviewed the claims file and discussed the Veteran's symptoms and reported history.  The examiner performed a psychiatric examination of the Veteran and noted that there were no symptoms of PTSD present.  The examiner further explained that the Veteran did not meet the DSM-IV stressor criterion.  The Veteran did not have PTSD because he had no stressor which meets the criteria and no symptoms.  The Veteran did not have any trauma to report when asked to describe a traumatic experience during his military service.    The Board finds that the March 2011 VA examiner's opinion is the most persuasive evidence regarding whether the Veteran has a diagnosis of PTSD as the examination included a thorough review of the records and discussion of whether the Veteran had an in-service stressor.  This is considered more persuasive than the VA treatment records wherein diagnoses of PTSD were listed without any clinical explanation or discussion of the Veteran's military service.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

However, in this case, the Veteran and his representative are not providing statements related to the diagnosis of a simple disorder.  PTSD is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the origin of a psychiatric disability is a matter of medical complexity and is often the subject of conflicting opinions.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, the Board concludes that, although the Veteran and his representative are competent to report lay-observable symptoms, the statements as to a diagnosis of PTSD do not constitute competent evidence.  Therefore, the Veteran's statements and the representative's statements regarding the diagnosis of PTSD do not constitute competent evidence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Without evidence of a current diagnosis of PTSD which conforms to the diagnostic criteria under DSM-IV, a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the remaining element of a PTSD service connection claim is necessary.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply and the claim for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Alcoholism

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for alcoholism.

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2011).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the evidence must show that the alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The service treatment records show that the Veteran was medically discharged, in part, due to his alcohol abuse.  However, since the Veteran has filed his claim for service connection, the VA treatment records show that the Veteran's alcohol abuse is in remission.  Indeed, the Veteran himself has stated that he has been sober since 2003, prior to filing his claim for service connection for alcoholism.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, the March 2011 VA examination report noted that the Veteran's alcohol abuse is in remission.  

Alcoholism is defined as 'a disorder characterized by a pathological pattern of alcohol use that causes a serious impairment in social or occupational functioning.' Dorland's Illustrated Medical Dictionary, 31st Edition (2007).  Although the Veteran may have had a problem with alcoholism in the past, he does not have (and during the pendency of this claim has not had) an alcoholism disability, i.e. a pathological pattern of alcohol abuse productive of impairment in social or occupational functioning.  Id.  

Therefore, the Veteran does not even have a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Therefore, service connection is not warranted for alcoholism.  

For these reasons, as a preponderance of the evidence is against the claim, service connection for alcoholism must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for alcoholism is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


